Vanguard Tax-Managed International Fund Summary Prospectus April 26, 2010 Institutional Shares Vanguard Tax-Managed International Fund Institutional Shares (VTMNX) The Funds statutory Prospectus and Statement of Additional Information dated April 26, 2010, and financial highlights information from the most recent shareholder report are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 (if you are an individual investor) or 888-809-8102 (if you are a client of Vanguards Institutional Division), or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide a tax-efficient investment return consisting of long-term capital appreciation. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None 1 Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 1 % 2 1 The Fund reserves the right to deduct a purchase fee from future purchases of shares. 2 The 1% fee applies only if you redeem shares within five years of purchase by selling or by exchanging to another Vanguard fund. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.06 % 12b-1 Distribution Fee None Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.10 % Examples The following examples are intended to help you compare the cost of investing in the Funds Institutional Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% a year, that operating expenses remain the same, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years 5 Years 10 Years $ $ $ 56 $ The one- and three-year figures in the preceding example include the Funds 1% redemption fee. The five- and ten-year figures do not include the fee, because it applies only to shares held for less than five years. The next example assumes that you did not redeem your shares at the end of the given period. Expenses for the one- and three-year periods are lower than in the first example, because the Funds 1% redemption fee does not apply. 1 Year 3 Years 5 Years 10 Years $ 10 $ 32 $ 56 $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 9% of the average value of its portfolio. Primary Investment Strategies The Fund purchases stocks included in the MSCI ® EAFE ® Index, which is made up of approximately 950 common stocks of companies located in 21 countries in Europe, Australia, Asia, and the Far East. The Fund uses statistical methods to sample the Index, aiming to closely track its investment performance while limiting investments in Index securities that have undesirable tax characteristics in an attempt to minimize taxable income distributions. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of global stock markets. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stocks can be riskier than U.S. stock 2 investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds benchmark index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Fund may invest a large portion of its assets in securities of companies located in any one country or region, the Funds performance may be hurt disproportionately by the poor performance of its investments in that area.  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Institutional Shares (including operating expenses but excluding shareholder fees) has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Institutional Shares (including operating expenses and any applicable shareholder fees) compare with those of the Funds benchmark index. MSCI EAFE Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. 3 Annual Total ReturnsInstitutional Shares 1 1 If applicable shareholder fees were reflected, returns would be less than those shown. During the periods shown in the bar chart, the highest return for a calendar quarter was 25.37% (quarter ended June 30, 2009), and the lowest return for a quarter was 19.87% (quarter ended September 30, 2002). Average Annual Total Returns for Periods Ended December 31, 2009 Since Inception 1 Year 5 Years (Jan. 4, 2001) Vanguard Tax-Managed International Fund Institutional Shares Return Before Taxes 27.22% 3.81% 3.23% Return After Taxes on Distributions 26.94 3.57 2.91 Return After Taxes on Distributions and Sale of Fund Shares 18.48 3.43 2.79 MSCI EAFE Index (reflects no deduction for fees or expenses) 31.78% 3.54% 3.06% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 4 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Donald M. Butler, CFA, Principal of Vanguard. He has co-managed the Fund since 2008. Duane F. Kelly, Principal of Vanguard. He has managed the Fund since its inception in 1999 (co-managed since 2008). Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website at www.vanguard.com , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Institutional Shares To open and maintain an account $5 million To add to an existing account $100 (other than by Automatic Investment Plan, which has no established minimum). Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 5 This page intentionally left blank. Vanguard Tax-Managed International Fund Institutional SharesFund Number 137 CFA ® is a trademark owned by CFA Institute. The Fund or securities referred to herein are not sponsored, endorsed, or promoted by MSCI, and MSCI bears no liability with respect to any such funds or securities. For any such funds or securities, the Statement of Additional Information contains a more detailed description of the limited relationship MSCI has with The Vanguard Group and any related funds. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI137 042010
